IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0757
                              Filed January 9, 2020


IN THE MATTER OF K.S.,
Alleged to Be Seriously Mentally Impaired,

K.S.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Johnson County, Kevin McKeever,

Judge.



        A prison inmate appeals the district court order finding he is seriously

mentally impaired and requires treatment. AFFIRMED.



        Jonathon Muñoz of Nidey, Erdahl, Fisher, Pilkington & Meier PLC, Cedar

Rapids, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen Kraemer, Assistant

Attorney General, for appellee State.



        Considered by Doyle, P.J., and Tabor and Schumacher, JJ.
                                          2


TABOR, Judge.

       The Iowa Department of Corrections (DOC) successfully sought an

involuntary hospitalization order against K.S. after he destroyed property and

fought with another offender. On appeal, K.S. contends the record does not

support the district court’s finding he would be likely to pose a danger to himself or

others if allowed to remain at liberty (within the prison system) without treatment.

See Iowa Code § 229.1(20) (2019).             Because the State offered clear and

convincing evidence K.S. suffered from a serious mental impairment, we affirm the

involuntary hospitalization order.

       I.      Facts and Prior Proceedings

       K.S. acknowledges when he was civilly committed in 2015, doctors

diagnosed him as having schizophrenia. He complains “they shot me up with so

much Haldol and Seroquel that I was drooling on myself when I was in jail.” K.S.

claims he “got [himself] off of their psychosis medications” and he has been “fine

ever since.”

       The DOC staff beg to differ.      Psychiatrist Gary Keller reviewed K.S.’s

mental-health status when he arrived at the reception center at the Iowa Medical

Classification Center (Oakdale) in April 2016. K.S. was starting a sixteen-year

sentence on his convictions for homicide by vehicle and possession of marijuana.

Because K.S. initially did well on medication, the DOC transferred him to the

minimum security correctional facility at Mount Pleasant. In December 2018, K.S.

told staff there his mind was “running wild,” and other offenders noted K.S. was

talking “crazy stuff.”   The staff reported K.S. quit all his medication except

citalopram, which is used to treat depression.
                                          3




       In January 2019, other offenders grew angry with K.S. for “messing with the

antennas on the televisions disrupting viewing.” On January 28, he tore down one

of the antennas, which lead to increased tension on the unit. Two days later, K.S.

pulled down another TV antenna and ended up in a physical altercation with

another offender. In light of the downward spiral in his mental health, the DOC

transferred K.S. back to Oakdale. Upon his return, K.S. told the medical staff he

was not interested in taking any different medications. In his examination, Dr.

Keller found K.S. to be delusional and lacking insight into the need to stabilize his

psychosis. Dr. Keller filed a report in February 2019 finding K.S. was likely to

physically injure himself or others if not involuntarily hospitalized for treatment

purposes. Dr. Keller testified K.S. continued to be “irritable and unfocused” when

he did not take appropriate medications.        Dr. Keller also described K.S. as

“argumentative and uncooperative” with DOC staff.

       Both the judicial hospital referee and the district court accepted Dr. Keller’s

findings. K.S. now appeals from the district court’s order finding he is seriously

mentally impaired.1

       II.    Scope and Standard of Review

       We review challenges to the sufficiency of the evidence supporting civil

commitment proceedings for legal error. In re B.B., 826 N.W.2d 425, 428 (Iowa



1 The State challenges the timeliness of K.S.’s appeal. K.S. filed his notice of
appeal on April 29, 2019, from a March 28, 2019 order. The 30-day deadline fell
on Saturday, April 27, which means the notice of appeal was due on the following
Monday, April 29. See Iowa Code § 4.1(34); Iowa R. Elec. P. 16.309(1). Thus,
the appeal was timely.
                                           4


2013). Here, the State must prove its claims by clear and convincing evidence.

See Iowa Code § 229.13(1); In re J.P., 574 N.W.2d 340, 342 (Iowa 1998). Clear

and convincing evidence “means that there must be no serious or substantial doubt

about the correctness of a particular conclusion drawn from the evidence.” J.P.,

574 N.W.2d at 342 (quoting In re L.G., 532 N.W.2d 478, 481 (Iowa Ct. App. 1995)).

If supported by clear and convincing evidence, the district court’s factual findings

compel our outcome. See id.

       III.   Analysis

       To involuntarily hospitalize K.S., the State was required to prove he had a

“serious mental impairment.” See Iowa Code §§ 229.1(20), 229.6(2)(a)(2),

229.13(1). A “serious mental impairment” means:

       [T]he condition of a person with mental illness and because of that
       illness lacks sufficient judgment to make responsible decisions with
       respect to the person’s hospitalization or treatment, and who
       because of that illness . . . [i]s likely to physically injure the person’s
       self or others if allowed to remain at liberty without treatment.

Id. § 229.1(20)(a). In this appeal, K.S. does not contest that he suffers from a

mental illness. But he does challenge the State’s proof that he lacked judgmental

capacity and that he was likely to physically injure himself or others if allowed to

remain at liberty without treatment.

       A.     Lack of Judgmental Capacity

       This element requires the State to prove K.S. “is unable, because of the

alleged mental illness, to make a rational decision about treatment, whether the

decision is to seek treatment or not.” In re Mohr, 383 N.W.2d 539, 541 (Iowa 1986).

K.S. contends his resistance to the medication regime recommended by Dr. Keller
                                         5


is rational because of the side effects he suffered on his previous antipsychotic

prescriptions.

       Contrary to K.S.’s contention, the record supports the State’s position that

K.S. lacked the capacity to make a rational decision about his treatment. Dr. Keller

testified that after being a “functional person” on medication, when K.S. denied he

was suffering from a mental illness and refused medications, “he declined to the

point he was fighting with other offenders.” Dr. Keller praised K.S. as “a good

worker” who “never had any issues with people” when he was taking appropriate

medications.      But without them, Dr. Keller saw “a total change in [K.S.’s]

demeanor.” K.S. had “noticeably declined in his functioning” since moving to

Mount Pleasant, as Dr. Keller noted during a disjointed and nonsensical

conversion.      Dr. Keller recommended K.S. take a new long-lasting injectable

treatment for his schizophrenia.       We find Dr. Keller’s chronicling of the

consequences of K.S.’s noncompliance is sufficient to show a lack of judgmental

capacity. See In re B.T.G., 784 N.W.2d 792, 798 (Iowa Ct. App. 2010).

       B.        Dangerousness

       We next turn to the endangerment component. To decide if the evidence

satisfies this component, we must exercise some “predictive judgment” based on

“prior manifestations,” but mainly we focus on likely future conduct. See Mohr, 383

N.W.2d at 542. “Evidence to support that judgment must come in the form of a

‘recent overt act, attempt or threat.’” In re Foster, 426 N.W.2d 374, 377 (Iowa

1988) (quoting Stamus v. Leonhardt, 414 F. Supp. 439, 451 (S.D. Iowa 1976)).

“[A]n ‘overt act’ connotes past aggressive behavior or threats by the respondent

manifesting the probable commission of a dangerous act upon himself or others
                                          6

that is likely to result in physical injury.” Id. at 378. It is not enough to highlight

bizarre or “socially unacceptable” behavior. Id. at 379.

       K.S. argues Dr. Keller’s description of his “irritability” and “change in

demeanor” falls short of meeting the endangerment element. We reject that

argument because Dr. Keller offered more concrete examples of recent overt acts.

For instance, K.S. engaged in what DOC staff characterized as “bizarre behavior”

by “messing with” television antennas in a common room, which riled other

offenders. That disruption led to a physical altercation with another inmate. True,

K.S. claimed the other offender punched him first and he was defending himself.

But the district court was entitled to reject that view and credit the psychiatrist’s

opinion that the incident was emblematic of the risk posed by K.S.’s untreated

schizophrenia.

       Because the State offered clear and convincing evidence that K.S. suffered

from a “serious mental impairment” within the meaning of chapter 229, we affirm

the involuntary hospitalization order.

       AFFIRMED.